                                                                          Case 4:20-cv-08809-YGR Document 32 Filed 07/27/21 Page 1 of 1




                                                                  1

                                                                  2

                                                                  3                                       UNITED STATES DISTRICT COURT
                                                                  4                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                  5

                                                                  6

                                                                  7   A.F.,                                               Case No. 4:20-CV-8809-YGR
                                                                  8                 Plaintiff,                            ORDER OF DISMISSAL UPON SETTLEMENT
                                                                  9           vs.                                         Re: Dkt. No. 31
                                                                 10   UNITED HEALTHCARE,
                                                                 11                  Defendant.
                                                                 12
                               Northern District of California
United States District Court




                                                                 13           The Court is in receipt of the parties’ joint notice of settlement. (Dkt. No. 31.) Accordingly,
                                                                 14   it is ORDERED that this case is DISMISSED. It is further ORDERED that if any party certifies to this
                                                                 15   Court, with proper notice to opposing counsel within seventy-five (75) days from the date below, that
                                                                 16   settlement has not in fact occurred, this order shall be vacated and this case shall be restored to the
                                                                 17   calendar for further proceedings.
                                                                 18           This Order terminates the case.
                                                                 19           IT IS SO ORDERED.
                                                                 20
                                                                      Dated: July 27, 2021
                                                                 21
                                                                                                                            ____________________________________
                                                                 22                                                             YVONNE GONZALEZ ROGERS
                                                                                                                            UNITED STATES DISTRICT COURT JUDGE
                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
